United States Court of Appeals
                        For the First Circuit


No. 03-2502

                             JOSEPH RODI,

                        Plaintiff, Appellant,

                                  v.

              SOUTHERN NEW ENGLAND SCHOOL OF LAW ET AL.,

                        Defendants, Appellees.


                             ERRATA SHEET

     The opinion of this Court issued on November 10, 2004 is
corrected as follows:

     On page 2, 1st sentence — delete the words "and
uninformative"